DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claim 13 in the response filed on 11/30/2021.  Claims 1-18 are pending.  
Response to Arguments
The declaration under 37 CFR 1.132 filed 11/30/2021 is insufficient to overcome the rejection of Claims 1-18 based upon the double patenting rejections as set forth in the last Office action.
Applicant stated that in its Comparative Examples 3 and 4, the isotropic point of the surface zeta potential of the magnetic layer was measured to be 3.7 without pressuring the magnetic layer at a pressure of 70 atm.  After pressing the magnetic layer at a pressure of 70 atm, the isoelectric point of the surface zeta potential of the magnetic layer was measured at 4.4.  Thus, in Applicant’s opinion, the claimed subject matter is not covered by the claims of the “reference” patent applications and patent, and is not an obvious variant of any magnetic recording medium.  
However, the declaration is insufficient.  The reference patent applications and patent broadly claim an isoelectric point of a surface zeta potential of the magnetic layer is equal to or less than 3.8.  That is, every single value from 3.8 to less than 3.8.  Applicant did not provide enough evidence to establish that an isoelectric point of a surface zeta potential of the magnetic layer in the entire range of equal to or less than 3.8 will have an isoelectric point of greater than 3.8 after pressing the magnetic layer at a pressure of 70 atm.  Comparative Examples 3 and 4, which is essentially one data, is not enough evidence to establish a relationship/correlation that 
Would a very low isoelectric point of a surface zeta potential of a magnetic layer, e.g. 0.01 which is within the purview of the reference applications and patent, when pressed at 70 atm have a significant isoelectric point increase that is outside the desirable claimed range of 3.8 or less?  Would pressing a magnetic layer at 70 atm always increase the isoelectric point?  By how much?  For these reasons, the declaration submitted by Applicant is insufficient. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 7, and 8 of U.S. Patent No. 11056141 and Claims 1-3, 9-11, and 15-18 of App. No. 17242798.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in U.S. Patent No. 11056141 and App. No. 17242798.  

Claims 3, 4, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 7, and 8 of U.S. Patent No. 11056141 and Claims 1-3, 9-11, and 15-18 of App. No. 17242798 in view of US Pub. No. 20160064025 (“Kurokawa et al.”). 
U.S. Patent No. 11056141 and App. No. 17242798 disclose a magnetic layer, however, does not explicitly disclose its magnetic layer includes inorganic oxide-based particles and a polymer.
Kurokawa et al. discloses a magnetic layer comprising inorganic oxide particles and a polymer ([0139], [0145] and [0213]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a magnetic layer include . 

Claims 1, 2, 5-11, and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16522806 and Claims 1-21 of copending Application No. 17477087 (reference applications).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in copending Application Nos. 16522806 and 17477087.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 4, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16522806 and Claims 1-21 of copending Application No. 17477087 in view of US Pub. No. 20160064025 (“Kurokawa et al.”). 
Copending Application Nos. 16522806 and 17477087 disclose a magnetic layer, however, does not explicitly disclose its magnetic layer includes inorganic oxide-based particles and a polymer.
Kurokawa et al. discloses a magnetic layer comprising inorganic oxide particles and a polymer ([0139], [0145] and [0213]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a magnetic layer include inorganic oxide particles and a polymer to obtain desirable properties, such as good running durability ([0028] and [0143]). 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5-11, and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of copending Application Nos. 16009570 and 17476565 (reference applications).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in copending Application No. 16009570.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 4, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application Nos. 16009570 and 17476565 in view of US Pub. No. 20160064025 (“Kurokawa et al.”). 
The reference applications disclose a magnetic layer, however, does not explicitly disclose its magnetic layer includes inorganic oxide-based particles and a polymer.
Kurokawa et al. discloses a magnetic layer comprising inorganic oxide particles and a polymer ([0139], [0145] and [0213]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a magnetic layer include inorganic oxide particles and a polymer to obtain desirable properties, such as good running durability ([0028] and [0143]). 
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The limitation regarding the zeta potential on the surface of the magnetic layer as claimed has been found allowable in the above identified US Patent and Applications.  As such, the present claims are deemed allowable as containing allowable subject matter not taught or rendered obvious by art other than indicated in Double Patenting rejections.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/30/2021 and 12/15/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785